Rose, J.
This is a proceeding by a father under the statute authorizing him to bring a suit to annul the marriage of his son on the ground that he was married-without the consent of his parents before he was 18, and did not cohabit with his wife after he attained that age. Comp. St. 1911, ch. 25, sec. 33; ch. 52, sec. 2. Plaintiff’s pleadings and proof conformed to the requirements of the statute, and the marriage was annulled. Before the action was brought, however, the minor’s wife had given birth to a child, and the trial court, on a cross-bill by defendant, *639ordered plaintiff, the father of the minor whose marriage was canceled, to pay to the clerk of the district court for the permanent support of the child the sum of $800. From this allowance plaintiff has appealed.
The statute does not make the plaintiff, who is the parent of the minor, liable for the support of defendant’s child'. Liability for such an allowance, if considered as alimony, does not extend to the father of the married minor. That part of the decree requiring plaintiff to pay $800 for the purpose stated is erroneous. There does not appear to be any division of authority on the subject. Stivers v. Wise, 46 N. Y. Supp. 9; Thayer v. Thayer, 9 R. I. 377; Osgood v. Osgood, 2 Paige Ch. (N. Y.) *621; Sturgis v. Sturgis, 51 Or. 10, 15 L. R. A. n. s. 1034.
Other assignments of error are disregarded as not available on the record presented. That part of the judgment-relating to the erroneous order mentioned is reversed.
Reversed as to permanent allowance, but otherwise affirmed.